Appeal by the de*699fendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed October 22, 2008, upon his conviction of sexual abuse in the first degree (two counts), criminal trespass in the second degree, and harassment in the second degree, upon a jury verdict.
Ordered that the appeal is dismissed.
In an order dated March 11, 2010, the Supreme Court, Kings County, in accordance with the Court of Appeals’ recent decision in People v Williams (14 NY3d 198 [2010]), vacated the periods of postrelease supervision challenged on this appeal. Accordingly, this appeal has been rendered academic, and must be dismissed. Skelos, J.P., Austin, Roman and Sgroi, JJ., concur.